Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 1 of 41

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
UNITED STATES OF AMERICA, Cause No. CR 17-23-BU-DLC
Plaintiff/Respondent,
VS. ORDER
MARTIN JAMES WALSH,
Defendant/Movant.

 

 

This case comes before the Court on Defendant Martin James Walsh’s
amended motion to vacate, set aside, or correct the sentence under 28 U.S.C. §
2255. Walsh initially appeared pro se but is now represented by appointed counsel
Ryan Heuwinkel. The United States is represented by Assistant United States
Attorney Tom Bartleson, who, like Heuwinkel, did not litigate the criminal case.

Walsh pled guilty to a drug trafficking charge after a warrant search of his
home resulted in discovery of about 280 grams of a substance containing a very
high concentration of methamphetamine. ‘He points to evidence indicating that
Madison County Sheriff Roger Thompson obtained the warrant by making
material misrepresentations about a confidential informant. As Thompson was
also the lead officer in the ensuing search, Walsh’s § 2255 motion brings more

than the warrant application into question.

1
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 2 of 41
I. Background

A. Proceedings Against Walsh in This Court

A grand jury indicted Walsh on one count of conspiring to possess more
than 50 grams of actual methamphetamine with intent to distribute, a violation of
21 U.S.C. § 846 (Count 1), and one count of possessing more than 50 grams of
actual methamphetamine with intent to distribute, a violation of 21 U.S.C. §
841(a)(1) (Count 2). Both offenses were alleged to have occurred between June
2016 and June 2017. See Indictment (Doc. 1) at 2. Although Walsh had no prior
drug convictions, conviction on either charge would subject him to a ten-year
mandatory minimum sentence and a maximum sentence of life in prison. See 21
U.S.C. § 841(6)(1)(A)(viii).!

Initially, the Federal Defenders of Montana represented Walsh. About a
month after he appeared on the indictment, they discovered a conflict with another

client, and new counsel was appointed. See Order (Doc. 20). Trial was set for

 

! The statute differentiates between “methamphetamine” and “a mixture or substance
containing methamphetamine.” See 21 U.S.C. § 841(b)(1)(A)(viii), (B)(viii). Rather
unhelpfully, the corresponding Sentencing Guideline differentiates among “Methamphetamine,”
meaning a mixture or substance containing methamphetamine; “Methamphetamine (actual),”
meaning the controlled substance itself apart from any cutting agent or contaminator; and
““Ice,”” meaning a mixture or substance at least 80% of which is d-methamphetamine
hydrochloride. See, e.g., U.S.S.G. § 2D1.1(c)(1), Notes to Drug Quantity Table (A)-(C). The
indictment alleged “more than 50 grams of actual methamphetamine,” a clear phrase that does
not precisely conform with the terms of the statute, which says “50 grams or more of
methamphetamine . . . or 500 grams or more of a mixture or substance containing a detectable
amount of methamphetamine.”

2
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 3 of 41
March 12, 2018, see Order (Doc. 21), then continued on Walsh’s motion to April
30, 2018, see Order (Doc. 29).

On April 17, 2018, the parties filed a plea agreement. Acting on the
agreement, the United States filed a superseding information charging Walsh with
one count of possessing 500 grams or more of a substance containing
methamphetamine with intent to distribute it, a violation of 21 U.S.C. § 841(a)(1).
The offense was alleged to have occurred in the same time frame, between June
2016 and June 2017, and it triggered the same penalty range as the indictment, a
ten-year mandatory minimum and a maximum of life. See Superseding
Information (Doc. 41) at 1-2.

Walsh agreed to plead guilty to the superseding information, and the United
States agreed to dismiss the indictment. The parties agreed to recommend a base
offense level of no more than 32, and the United States agreed to recommend a
sentence at the low end of the advisory guideline range determined by the Court.
See Plea Agreement (Doc. 42) at 2 J] 2-3, 696. Walsh also agreed to waive “any
right to appeal or to collaterally attack the conviction . . . and sentence.” Jd. at 6-7
4 8. On May 7, 2018, Walsh pled guilty to the superseding information in open
court. See Minutes (Doc. 47); Change of Plea Tr. (Doc. 77) at 34:6—10.

At sentencing, Walsh was held responsible for the 260.8 grams of actual

methamphetamine that was seized from his home during execution of a search

3
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 4 of 41
warrant on June 17, 2017. His base offense level was 32, corresponding to 1.5 to 5
kilograms of a substance containing methamphetamine or 150 to 500 grams of
actual methamphetamine. See U.S.S.G. § 2D1.1(c)(4) (Nov. 1, 2016). Walsh
received a two-point enhancement for possessing a firearm and a three-level
reduction for his timely guilty plea. With a total offense level of 31 and a criminal
history category of I, and in view of the 120-month mandatory minimum sentence,
Walsh’s advisory guideline range was 120 to 135 months. See Statement of
Reasons (Doc. 66) §§ I(B), TI, VII; Presentence Report ff 34—44, 47-60;
Sentencing Tr. (Doc. 78) at 58:3-59:14.

On August 22, 2018, Walsh was sentenced to serve the statutory mandatory
minimum sentence of 120 months in prison, to be followed by a five-year term of
supervised release. See Judgment (Doc. 65) at 2-3.

‘Walsh did not appeal. His conviction became final when his time to appeal
expired on September 5, 2018. See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).

B. Post-Judgment Events and Proceedings

On September 6, 2018—the day after Walsh’s time to appeal expired—the
State of Montana filed criminal charges against Madison County Sheriff Roger
Thompson for felony tampering with evidence, felony perjury, and misdemeanor
official misconduct. These charges arose from Thompson’s actions and statements

in Walsh’s case.
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 5 of 41

On January 31, 2019, Walsh, acting pro se, timely filed his original motion
under 28 U.S.C. § 2255. See 28 U.S.C. § 2255(f)(1); Gonzalez, 565 U.S. at 150.
Counsel Heuwinkel was appointed to represent him (Doc. 74). He filed an
amended motion on March 25, 2019 (Docs. 82-86), and also requested an
opportunity to conduct discovery (Doc. 87). The United States filed an answer
(Docs. 94-95) and Walsh a reply (Docs. 106-117).

The procedural posture of the case became confusing at that point. Both
parties submitted exhibits with their pleadings and motions, and the parties
deposed trial counsel after the United States had filed its answer but before Walsh
filed his reply. On September 27, 2019, the Court required the parties to state
whether the exhibits they had filed could be considered as if they had been
presented at a hearing (that is, with foundation and authenticity established). The
United States was also permitted to supplement its answer and, if it did so, Walsh
was permitted to supplement his reply. See Order (Doc. 118) at 1-2.

The United States supplemented its answer on October 11 (Doc. 120), and
Walsh supplemented his reply on November 1, 2019 (Doc. 121). Both parties
agreed that the Court could consider all the exhibits as if they were introduced at a
hearing. See U.S. Supp. Ans. (Doc. 120) at 2; Walsh Notice (Doc. 119) at 1.

On February 18, 2020, Walsh filed yet another supplement (Doc. 122),

following conclusion of the state criminal proceedings against Thompson. The

5
Court permitted the United States to submit yet another supplement in response. It

Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 6 of 41

did so on February 28, 2020 (Doc. 124).

The United States asks the Court to deny the § 2255 motion on the existing
record and without a hearing. See Second U.S. Supp. Ans. (Doc. 124) at 9; U.S.
Supp. Ans. (Doc. 120) at 17-18. Walsh asks that his motion be granted without a

hearing, or, if the motion is not granted, that he be permitted to take discovery. See

Walsh Notice at 1-2; Walsh Supp. Reply (Doc. 121) at 2-3.

II. Walsh’s Claims

Walsh brings two claims for relief:

The prosecution must disclose to the defense any evidence in its possession

that is material to guilt or punishment. See, e.g., Brady v. Maryland, 373 US. 83,

The United States violated Walsh’s right to due process by
failing to disclose the existence of the State’s investigation into
Sheriff Thompson’s conduct in connection with Walsh’s case.
See Am. § 2255 Mot. (Doc. 82) at 10 J 20, 11 Ff 23-24, 13 4 29,
14 4 32, 15-16 7 34, 16 7 35, 17 39, 19 J 46; Brady v.
Maryland, 373 U.S. 83, 87 (1963); Giglio v. United States, 405
U.S. 150, 153-55 (1972).

Trial counsel violated Walsh’s Sixth Amendment right to
effective assistance of counsel by failing to investigate a
discrepancy between the United States’ original discovery and
supplemental discovery produced on March 6, 2018, as well as
the dismissal of state charges against Walsh’s wife. See Am. §
2255 Mot. (Doc. 82) at 10 J 22, 12 | 27, 14 § 32, 19-20 ¥ 47;
Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984).

Ill. Claim 1: Brady Violation

6
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 7 of 41

87 (1963). Evidence is material if it is reasonably likely, in combination with all
the other evidence, to “put the whole case in such a different light as to undermine
confidence in the verdict.” See, e.g., Kyles v. Whitley, 514 U.S. 419, 434-38
(1995) (discussing materiality under United States v. Bagley, 473 U.S. 667 (1985)).

The United States asserts that Walsh’s plea agreement waived his right to
file a Brady claim under 28 U.S.C. § 2255. See Answer (Doc. 94) at 10-11; Plea
Agreement (Doc. 42) at 6-7 7 8.

The plea agreement provides:

In exchange for this agreement the defendant waives any right to

appeal or to collaterally attack the conviction, entry of judgment, and

sentence. The defendant acknowledges that this waiver shall result in

the dismissal of any appeal or collateral attack the defendant might

file challenging the plea, conviction or sentence in this case. The

defendant shall retain the right to file one direct appeal only if one of

the following unusual circumstances occurs; the defendant

understands that these circumstances occur rarely and that in most

cases this agreement constitutes a complete waiver of all appellate
Plea Agreement (Doc. 42) at 6-7 7 8. The “unusual circumstances” allowed an
appeal if the sentence exceeded the statutory maximum (which was life in prison);
if the court arrived at a guideline range by departing upward under “Chapter SK of

the Guidelines”; or if the sentence exceeded the advisory guideline range. See id.

at 798.

 

2 In the event the United States moved for a sentence reduction under U.S.S.G. § 5K1.1,
7
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 8 of 41

Walsh’s Brady claim arises from state authorities’ investigation into alleged
misconduct by Thompson in Walsh’s case simultaneously with Walsh’s
prosecution in this Court. Some evidence indicates the United States knew about
the State’s investigation of Thompson, and one witness speculated that the United
States might have contemplated opening a federal investigation. See Fortner
Interview (Doc. 110) at 6, 8 (Undersheriff Fortner recalls a federal agent asking
“what are you trying to tell me” and recalls “it was pretty apparent to me at that
time initially um, the talk was they might have a[n] open federal corruption case
and then later I got a call saying they would defer” to the State investigation); see
also “Potential Impeachment Information” items iii, v(1), vi (Doc. 104-14 at 9-10)
(United States clarifies law enforcement agencies’ disclosure obligations, noting
that agencies “should make broad disclosures . . . so that the prosecutor can assess
the information”). On March 12, 2018, Montana DOJ Agent Hilyard explained in
an internal report that the Thompson incident came to light because of the United
States’ request for impeachment information. See Hilyard Report Mar. 12, 2018
(Doc. 104-14 at 1). The United States made the request in connection with

Walsh’s case.

 

Walsh waived all right to appeal the sentence, including even these three reservations, as well as
his right to collateral attack, excepting “the right to pursue an action alleging ineffective
assistance of counsel.” Plea Agreement (Doc. 42) at 7-8 7 8. As the United States did not file a
§ 5K1.1 motion, this provision was not activated.

8
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 9 of 41

But, as explained below, the United States disclosed the information that led
State authorities to open an investigation. The existence of an investigation is not
particularly exculpatory. More troubling than the nondisclosure is the plea
agreement’s waiver of “any right . . . to collaterally attack the conviction, entry of
judgment, and sentence.” Such a broad and unqualified waiver is unusual in plea
agreements in this District, and it appears to have been included when the United
States probably was aware of the State’s investigation and Walsh certainly was not.

Regardless, the Court need not decide whether the United States violated
Brady or whether Walsh’s waiver of the Brady claim is valid. Counsel likely
would have discovered the same facts the State was investigating if he had done a
little investigation of his own.

IV. Claim 2: Ineffective Assistance of Counsel

Walsh claims that his trial counsel was ineffective because he failed to
investigate a discrepancy between Sheriff Thompson’s warrant application and the
report of another officer involved in the case. The parties have presented a great
deal of information, but the claim is specific and limited in scope. Two questions
must be resolved: Was it unreasonable for counsel to fail to investigate this
discrepancy? And is there a reasonable probability the outcome of the case would
have been better for Walsh if counsel had investigated?

Strickland v. Washington, 466 U.S. 668 (1984), sets the standards with
9
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 10 of 41

respect to claims alleging ineffective assistance of counsel. First, Walsh must
show that counsel’s performance fell below an objective standard of
reasonableness. See Strickland, 466 U.S. at 687-88. Counsel’s performance need
not be perfect, but it must fall “within the range of competence demanded of
attorneys in criminal cases.” McMann v. Richardson, 397 U.S. 759, 771 (1970)).
Second, Walsh must also show “a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.”
Strickland, 466 U.S. at 694. A reasonable probability is /ess than a preponderance
of the evidence. See id. It is “a probability sufficient to undermine confidence in
the outcome.” Jd.

A. Counsel’s Performance

The Strickland test is highly deferential to counsel, because “[t]here are
countless ways to provide effective assistance in any given case.” Strickland, 466
U.S. at 689. To determine whether counsel performed reasonably, a court must
view the situation from counsel’s perspective at the time and consider what
counsel knew and when he knew it. Hindsight, of course, complicates that effort,
so courts “indulge a strong presumption that counsel’s conduct falls within the
wide range of reasonable professional assistance.” In other words, courts begin
from the assumption that counsel’s acts “might be considered sound trial strategy.”

See Strickland, 466 U.S. at 689.
10
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 11 of 41
[S]trategic choices made after thorough investigation of law and facts
relevant to plausible options are virtually unchallengeable; and

strategic choices made after less than complete investigation are

reasonable precisely to the extent that reasonable professional

_ Judgments support the limitations on investigation.
Id. at 690-91.
1. Was the Plea Agreement “Highly Beneficial”?

The United States argues that trial counsel performed reasonably because he
“negotiated a plea agreement to a superseding information that was highly
beneficial to Walsh.” Answer (Doc. 94) at 19.

No lawyer can do everything in a client’s defense. Every lawyer must
consider reasonably available alternatives and decide where time and effort are
likely best invested. A lawyer may reasonably advise a client to accept a plea
agreement, even if doing so means other avenues of defense remain unexplored,
when the benefits realized from the agreement seem likely to outweigh any
benefits that might be obtained through further defense efforts.

The United States claims the plea agreement secured three benefits for
Walsh:

By not pleading guilty to the conspiracy charge, Walsh was not

responsible for the conduct of other coconspirators. The parties

agreed that Walsh’s offense level was limited to 32 . . . and the United

States agreed to recommend a sentence at the low end of the guideline

range.

Answer (Doc. 94) at 19; see also Supp. Answer (Doc. 120) at 9.
11
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 12 of 41

(a) Walsh’s Responsibility for Coconspirators’ Conduct

The United States does not typically claim that a defendant is “not
responsible for the conduct of other coconspirators” if he does “not[] plead guilty
to the conspiracy charge.” See also Counsel Dep. at 77:3—-18 (Doc. 108 at 21).
The Sentencing Guidelines say he is. See U.S.S.G. § 1B1.3(a)(1)(B), GB) & cmt.
nn. 1, 3-4 (Nov. 1, 2016) (defining “relevant conduct” to include “jointly
undertaken criminal activity ... whether or not charged as a conspiracy”).

At any rate, a plea agreement that does not require a defendant to admit to
conspiracy is “highly beneficial” only if the United States has a strong prospect of
proving the defendant guilty of conspiracy and if the defendant would lose
something if convicted of conspiracy instead of something else.

As trial counsel said in his deposition, a conspiracy charge may “blossom”
over time, meaning that more incriminating evidence may come to light as co-
conspirators offer up testimony in the hope of earning reduced sentences. See
Counsel Dep. at 74:22—75:11 (Doc. 108 at 20). Unquestionably, that is a
reasonable concern in any case. The Court will specifically address timing below
in Part 2. At this point, the question is whether the plea agreement was so
beneficial as to make accepting it reasonable even if that meant some avenues of
defense remained unexplored.

Because a conspiracy charge requires evidence of a meeting of the minds, it

12
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 13 of 41
is harder to prove than a simple charge of possession with intent to distribute.
There is no indication the United States thought it had such evidence. More
importantly, however, the United States did not need it. The evidence indicated
Walsh was a supplier. As such, he was directly, personally responsible for
everything he gave to anyone, including CS2, who attributed “more than a
kilogram of historical methamphetamine distributions” to Walsh. See Answer
(Doc. 94) at 2; Presentence Report {] 23-24, 30. Walsh was responsible for all
that weight regardless of whether the charge was conspiracy, possession with
intent to distribute, or distribution. The United States has not suggested it had
evidence that CS2 committed other crimes, such as possessing a firearm in
furtherance of drug trafficking, that could, through a conspiracy theory, be
attributed to Walsh. And Walsh’s guilty plea to the superseding information’s
charge of “500 grams or more of methamphetamine,” Superseding Information
(Doc. 41) at 1-2, necessarily established that Walsh possessed and intended to
distribute more than the 280 grams found in his home on June 17, 2017.

Walsh gained little if anything by dismissal of the conspiracy charge.

(b) Limiting the Base Offense Level to 32

The United States also claims the plea agreement was “highly beneficial” to

Walsh because it “limited” the sentence.

The statutory penalty range was the same under the indictment and under the
13
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 14 of 41

superseding information. Fifty or more grams of methamphetamine, see
Indictment (Doc. 1) at 2, is punished as harshly as 500 or more grams of a
substance containing methamphetamine, see Superseding Information (Doc. 41) at
1-2. The mandatory minimum penalty under each charge was ten years in prison.
The maximum penalty under each charge was life in prison. This is the highest
available statutory penalty range. See 21 U.S.C. § 841(b)(1)(A)(viii).

The plea agreement bound both parties “to recommend that the drug amount
attributable to Walsh is no more than a Base Offense Level of 32.” Plea
Agreement (Doc. 42) at 6 § 6 para. 2. The United States does not claim it
possessed, but agreed or chose not to use, evidence that could have elevated the
base offense level to 34.3 And the base offense level was 32 regardless of whether
Walsh was responsible for 1.516 kilograms of a substance containing
methamphetamine, or that amount plus 28 grams of heroin for a drug equivalency
of 3.06 kilograms of marijuana, or, instead, only the 260.8 grams of actual
methamphetamine found in his home. See U.S.S.G. § 2D1.1(c)(4) (Nov. 1, 2016);
see also Presentence Report { 30; see also id. § 91 (noting that plea agreement “has
no impact on the Sentencing Guidelines”); Change of Plea Tr. (Doc. 77) at 19:10—

13, 28:4—31:12; Sentencing Tr. (Doc. 78) at 3:21-5:16, 6:21-7:17.

 

3 The presentence report does not indicate the purity of the 14 grams or so of
methamphetamine involved in the controlled buys in the fall of 2016, but even at a purity of
100%, these small amounts would not change the base offense level.

14
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 15 of 41

In deposition, counsel explained that he wanted to retain “the ability to argue
that [the base offense level] would be something less” than 32. Counsel Dep. at
77:19-78:1 (Doc. 108 at 21). The methamphetamine found in Walsh’s home—
260.8 grams of actual methamphetamine—could not possibly support a base
offense level less than 32. See U.S.S.G. § 2D1.1(c)(4) (“at least 150 G but less
than 500 G of Methamphetamine (actual)”).

Like all defendants who plead guilty, with or without a plea agreement,
Walsh received a three-level reduction in his offense level. This reduction is
beneficial, but it does not indicate that the plea bargain or the superseding
information was “highly beneficial” to Walsh.

Limiting the base offense level to the only level supported by the evidence
was of no particular benefit to Walsh. And trial counsel had no realistic hope of
arguing for a lower base offense level.

(c) Recommendation of Low-End Guideline Sentence

Third, the United States claims the plea agreement was “highly beneficial”
to Walsh because it bound the prosecution to recommend a sentence at the low end
of the guideline range. This was a genuine benefit. The question remains whether
this possibility justifies the United States’ characterization of the plea agreement.

Had Walsh entered an open plea to the indictment, he would have been

convicted on two counts rather than one, and the United States would not have had

15
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 16 of 41

to recommend a sentence at the low end of the advisory guideline range. As is
typical in this District, the plea agreement did not guarantee a § 5K1.1 motion
would be filed even if Walsh provided good information. See Plea Agreement
(Doc. 42) at 7-8 | 8. Walsh’s opportunity to earn a § 5K1.1 motion was the same
with or without the plea agreement. As a result, the statutory penalty range and the
advisory guideline range of 108 to 135 months, and therefore the actual sentence,
probably would have been the same: the 120-month statutory mandatory minimum
sentence. To decide whether the promise of a recommendation for a low-end
sentence was valuable, the Court must consider what Walsh gave up.

Walsh waived all collateral-attack claims and almost all right to appeal the
sentence. Most plea agreements in this District except two types of claims from
waivers of collateral attack: claims of ineffective assistance of counsel, and claims
based on facts the defendant could not reasonably be expected to know at the time
of the waiver. By contrast, Walsh’s plea agreement waived “any right to appeal or
to collaterally attack the conviction, entry of judgment, and sentence,” with three
exceptions that are discussed below. Although habeas counsel Heuwinkel offers a
different view based on the colloquy at the change of plea hearing, see Br. in Supp.
of Mot. for Discovery (Doc. 91) at 4-8; Reply (Doc. 106) at 27-30, trial counsel
could have interpreted the language of the plea agreement in only one way: “The

defendant acknowledges that this waiver shall result in the dismissal of any appeal

16
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 17 of 41
or collateral attack the defendant might file challenging the plea, conviction or
sentence in this case.” Plea Agreement (Doc. 42) at 6-7 7 8.4

In responding to Walsh’s § 2255 motion, the United States asserts only that
the plea agreement waived the Brady claim, not that Walsh’s claim of ineffective
assistance is also waived. But if the language of the plea agreement waives a
Brady claim, why would it not also waive a Strickland claim? If there were any
ambiguity in the broad waiver, it appears to be resolved by the provision of the
plea agreement that would have applied if the United States had filed a § 5K1.1
motion. That provision specifically excepted ineffective assistance claims from the
waiver of collateral attack. See Plea Agreement at 8 para. 2. In short, the plea
agreement waived ail collateral attack if the United States did not file a § 5K1.1
motion, and it waived collateral attack except ineffective assistance claims if the
United States did file a § 5K1.1 motion.

In the end, the United States did not file a § 5K1.1 motion. Since the United
States is not asserting that Walsh waived his ineffective assistance claim, the Court
will not consider whether the waiver is enforceable. The point is that trial counsel

could not reasonably expect the plea agreement would preserve any meaningful

 

4 “Collateral attack” is a capacious term encompassing any challenge to a conviction or
sentence after the opportunity for direct review closes, whether formulated as a motion under 28
U.S.C. § 2255, a habeas petition under 28 U.S.C. § 2241, or another petition for an extraordinary
writ. See, e.g., Black’s Law Dict. (11th ed. 2019).

17
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 18 of 41

right to collateral attack if the United States did not file a § SK1.1 motion.

As mentioned, Walsh preserved his ability to appeal the sentence on three
specific grounds: a sentence above the guideline range, an upward departure under
chapter 5K of the Guidelines, or a sentence that “exceeds the statutory maximum”
of life in prison. The first of these is a common and potentially valuable
reservation in a plea agreement. The record does not suggest a realistic basis for
an upward departure under chapter SK, so the second reservation appears dubious.
The third severs contact with reality. See, e.g., Change of Plea Tr. (Doc. 77) at
13:3-9, 20:17—22:1. An open plea would have preserved all of these grounds for
appeal, all grounds for appeal arising after entry of the guilty plea, and all viable
grounds for collateral attack. See, e.g., Class v. United States, U.S. ___, 1388.
Ct. 798 (2018); United States v. Broce, 488 U.S. 563 (1989); Blackledge v. Perry,
417 US. 21 (1974).

The language of the waiver strongly suggests Walsh gave up a lot more than
he gained from the United States’ promise to recommend a low-end guideline
sentence. It also suggests trial counsel did not understand what Walsh waived.

(d) Conclusion: Plea Agreement

After fully advising the client of the proposed tradeoffs, a lawyer can

reasonably cut some corners when a client stands to gain a highly beneficial plea

agreement, even if the lawyer harbors some doubts about the strength of the

18
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 19 of 41
prosecution’s case. Here, however, the plea agreement counsel negotiated was not
“highly beneficial to Walsh.” Its terms do not justify or explain any curtailment of
counsel’s defense.

The next question is whether the evidence shows counsel’s performance was
more likely reasonable or unreasonable, with every effort made both to eliminate
the distortion of hindsight and to perceive how counsel’s performance was
reasonable.

2. What Discovery Did Counsel Receive and When?

On June 17, 2017, Walsh’s house was searched pursuant to a warrant, and he
was arrested. State authorities charged him initially but dismissed those charges on
January 29, 2018. See Presentence Report J 67. Walsh was federally indicted on
December 21, 2017, and released on conditions on January 17, 2018. Trial counsel
had agreed to take the case by January 23, 2018, and was appointed on January 24.

The client chooses the objectives of counsel’s representation. See McCoy v.
Louisiana, U.S. __, 138 S. Ct. 1500, 1512 (2018). In his deposition, counsel
explained that Walsh had three objectives. He wanted to help his wife avoid
criminal liability. He wanted to debrief in order to reduce his sentence below the

ten-year mandatory minimum.’ Counsel Dep. at 25:1—9, 74:13-21 (Doc. 108 at 8,

 

> The Court does not know when Walsh debriefed with law enforcement, but his attempt

to cooperate was not successful.
19
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 20 of 41

20). And, counsel conceded, “[I]n fairness to Mr. Walsh, I’m sure his primary goal
was to have this whole thing disappear.” Jd. at 74:17—18 (Doc. 108 at 20).

On January 29 and 30, 2018, the United States made the first tranche of
discovery available to counsel. See Discovery Index (Doc. 95-1). It consisted of
639 pages of reports or statements plus photographs, phone records, some recorded
interviews, some recorded buys, and Walsh’s criminal history. The application
and warrant authorizing the search of Walsh’s residence and a 15-page case report
compiled by the Madison County Sheriff's Office were included. See, e.g.,
Discovery Index (Doc. 95-1) at 3 No. 10 (listing Bates 526-551) (including MCSO
Case Report), No. 11 (listing Bates 552-600) (including warrant application), No.
12 (listing Bates 601-621) (“Evidence”), No. 13 (listing Bates 622-637) (Walsh’s
criminal history). These central components were a small portion of the total
discovery produced. Counsel recalled, “A lot of it was ancillary, frankly it was
some of the most unusual discovery I’ve ever seen.” Counsel Dep. at 23:1-3 (Doc.
108 at 7).

On February 6, 2018, counsel moved for a continuance. He explained he
had “not been able to . .. meet with Mr. Walsh” because counsel was out of town
from January 31 to February 4. He also planned to be out of the country for the
last two weeks of February. See Mot. to Continue (Doc. 25) at 1-2. Asa result, he

said, he needed additional time “to review discovery, research potential pretrial

20
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 21 of 41
motions, and interview witnesses.” Br. in Supp. (Doc. 27) at 1, 4. The Court
granted the motion and reset the motions deadline for March 19, with a plea
agreement due by April 19 and jury trial set for April 30, 2018.

On February 8, 2018, counsel moved ex parte for authority to expend
Criminal Justice Act funds of up to $2,400.00 for paralegal services and up to
$2,400.00 for the services of an investigator, Mark Fullerton. See Mots. & Brs.
(Docs. 30-33). The motions were not ruled on at that time.

Counsel recalled that he and Walsh “sat down in the same room with a
printed copy of the discovery and went through it together . . . at Mark Fullerton’s

39 6

office.” “[T]hen there were other times where we reviewed portions of it if he had
a particular question or I had a particular question.” Counsel did not “recall
drawing [Walsh’s] attention specifically to” the search warrant, but it “would have
been in the discovery that was available for him to review at our initial meeting.”
Counsel Dep. at 22:2—23 (Doc. 108 at 7). Walsh violated the conditions of his
pretrial release and was arrested on February 14, 2018. Counsel had not met with
Walsh before February 6, when he filed his motion to continue. The meeting at
Fullerton’s office, therefore, occurred between February 6 and February 14.

On February 27, 2018, counsel’s motions for CJA funds were “DENIED
WITHOUT PREJUDICE subject to refiling in compliance with the CJA Policies”

adopted by the Ninth Circuit. See Order (Doc. 40) at 2-4. Counsel had not
21
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 22 of 41

specified the hourly rate of either service provider or the number of hours’ work
anticipated. Counsel did not refile his motions.

On March 5 and 6, 2018, the United States produced a second, small, and
final tranche of discovery. It included “Evidence Log 9.6.2017,” “Evidence Log
9.12.2017,” “FBI Request to Examine Evidence,” and photograph logs labeled
“Fortner_2008 Ford” (presumably Walsh’s vehicle), “Deputy Heavrin_Madison
County Sheriff Storage Unit,” and “Wood_[Walsh’s address]”®; photos and videos
related to “Res Search” (presumably meaning the search of Walsh’s residence),
including “Thompson Body Cam 1” and “Thompson Body Cam 2”; three items
described as “N4-16-10-04, CI debrief,” “N4-16-11-03, ETD,” and “N4-16-11-08,
ERD and ETD,” and a statement and photograph log from Madison County Deputy
Wes Heavrin. See Discovery Index (Doc. 95-1) at 4-5.

The motions deadline expired on March 19, 2018, with no motions filed. On
April 11, five weeks after all discovery was provided, Walsh signed the plea
agreement, and on April 17, counsel and the United States filed the superseding
information, plea agreement, motion to change plea, and offer of proof.

Trial counsel had ample time to review discovery, consider his approach,

and investigate.

 

© The address is redacted here, see Fed. R. Crim. P. 49.1(a)(5), but was included in the
log.
22
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 23 of 41
3. The Dirty CI

All reasonable defense counsel would recognize the United States had a
strong case against Walsh because a warrant search of his home yielded “dope on
the table”: a little more than 280 grams of 99% pure methamphetamine. Absent
some evidence that Walsh did not know it was there, the presence of this quantity
of virtually uncut methamphetamine in his home would probably persuade a
reasonable juror beyond reasonable doubt that Walsh possessed 50 grams of more
of methamphetamine with intent to distribute it. The search alone established a
base offense level of 32 under the Sentencing Guidelines. And 280 grams of
methamphetamine in a laundry basket strongly corroborates cooperating witnesses
who testify the defendant is the supplier of a conspiracy or routinely sells
methamphetamine.

All reasonable defense counsel would also recognize that Sheriff
Thompson’s application for the search warrant depended heavily on a controlled

buy,’ supervised by Thompson, “[w]ithin the last 7 days” before he submitted the

 

7 The United States contends that “(e]ven without the information from the last
controlled purchase [in June 2017], there still would have been ample probable cause to issue the
search warrant of Walsh’s home, and more than a kilogram of historical methamphetamine
distributions described by other informants.” Answer (Doc. 94) at 21; see also Supp. Ans. (Doc.
120) at 11. The warrant application contained no information about “historical
methamphetamine distributions described by other informants,” much less “more than a
kilogram.” See Warrant Application (Doc. 84) at 1-8. It included two controlled purchases
conducted in October and November 2016, seven or eight months before the June 2017 purchase.
See id. at 6. (Thompson did not say so, but these purchases consisted of a few eight-balls.)
Thompson described Walsh as “an associate of several people who live in Madison County”

23
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 24 of 41

watrant application to a judge. The application spoke of a confidential informant
(“CI”), known to Thompson as “someone who has lived for many years in
Madison County” and “admitted to be involved in illegal methamphetamine use,”
as someone “familiar with the use and functioning habits of other
methamphetamine users and dealers,” and as someone with “a criminal history that
includes past drug crimes.” Warrant Application (Doc. 84) at 7. Thompson said
the CI “who contacted me agreed to contact Walsh and conduct a controlled
purchase of drugs from him in order to confirm the information he was providing
was accurate and true.” Jd. at 8.

Thompson then described the controlled buy:

Within the last 7 days, I had the informant make contact with Walsh

who according to the informant, was trying to contact him via cell

phone. Walsh invited the informant to come to his house as he had

done in the past for the purpose of selling him illegal drugs. I met

with the informant and searched him and his vehicle which were both

free of any drugs and money. The informant was provided police

money to possess and surveillance was set up to follow the informant

to [Walsh’s address]. The informant was continuously surveilled to
the location where s/he was seen going inside. After a short time, the

 

[sic], including one specific person who had a criminal history but no drug offenses and was
“one of the most frequent visitors” to Walsh’s house. An unnamed deputy had received “un-
confirmed anonymous tips” that the visitor “had been dealing illegal drugs.” Warrant
Application (Doc. 84) at 7. And Thompson recited Walsh’s criminal history: “his arrests
include the crimes of felony assault, obstructing an officer, resisting arrest and felony drug
possession and maintaining a dwelling for selling and use of controlled substances.” Jd. at 8.
Thompson did not mention that Walsh’s drug offenses were actually one arrest with two charges,
and one conviction. He also did not say these things occurred in 1983. See Presentence Report
{1 47, 48-66.

Without the June 2017 controlled buy, the warrant application falls far short of probable
cause. That is probably why the Sheriff pursued the controlled buy.

24
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 25 of 41

informant left the address and was surveilled away from the location
to a predetermined location where again we immediately searched
their person and vehicle and found no drugs or money except for what
they relinquished to law enforcement. The informant turned over to
me a package containing a brown substance that he was sold to by
[sic] Walsh using the police buy monies I had provided him
previously. While inside, the informant saw several firearms easily
accessible in the living-room. The brown substance field tested
positive for Heroin.

Warrant Application (Doc. 84) at 8-9. Thompson’s portion of the Madison
County Sheriff's Office Case Report described the controlled buy in identical
terms, except the report added, as the final sentence, “It [the heroin] was secured
into locked storage and placed into MCSO evidence.” MCSO Case Report (Doc.
83) at 8-9.

On March 5, 2018—almost nine months later—Deputy Heavrin also
described the controlled buy. He named himself, Sergeant Craig Schroder, Deputy
Dan Birdsill, Chaplain Tom Luksha, and Sheriff Thompson as the officers
involved. See Heavrin Report (Doc. 86) at 1. Heavrin continued:

The informant arrived driving a white single cab pickup truck. I did
not observe who searched the informant when he exited the vehicle
because I was still walking up to the informant’s location. At some
point a purple crown royal bag was recovered which contained a black
case. Located within the case was a small butane torch, a plastic bag
containing a white crystallized substance, which later tested positive
for the presence of methamphetamine, and a glass pipe analogous to
paraphernalia used for the inhalation of methamphetamines.

Schroder and I searched the interior cab. I did not locate any
drugs or paraphernalia. Birdsill searched the bed of the truck. The
informant was then sent to conduct the buy. All other persons left the

25
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 26 of 41

area except for myself. After approximately 15 minutes all
individuals, including the informant, returned to my location. The
informant exited the white truck and presented a piece of yellow
notebook paper which contained a brown sticky substance within it.
The substance later tested positive for the presence of heroin.

I received the suspected heroin from Thompson and was tasked
with transporting the crown royal bag, its contents, and the heroin
provided from the informant. I do not recall who provided me with
the crown royal bag. I transported the items to the Madison County
Sheriff's Office and photographed the items. . . . Schroder and I took
11 photographs of the items and created a photograph log .... On the
photograph log I documented the drugs and paraphernalia located
within the case which were seized from the informant prior to the drug
buy. I also documented the heroin in the folded yellow paper.

All items were placed inside an evidence bag. Thompson took
custody of the items and told us he would enter them into evidence.
Thompson later told me not to write a narrative on the controlled drug
buy because he was going to cover it in his narrative. .. .

Heavrin Report (Doc. 86) at 1.

Until Deputy Heavrin wrote his report, no officer other than Thompson

wrote a report on the controlled buy. Many officers who participated in the search

wrote or submitted a log on it. See MCSO Case Report (Doc. 83) at 8—15 (reports

by Sheriff Thompson, Undersheriff Fortner, Sergeants Tenny and Schroder,

Deputies Sturgill, Heavrin, Winn, and Richardson, and federal BLM Agent

Manseau); Discovery Index (Doc. 95-1) at 5 No. 17 (“Photograph Log —

Wood_[Walsh’s address]”), No. 18 (“Wood-Res Search Photos”).

Trial counsel said he “spotted the issue that one guy was saying one thing

and another was saying another,” Counsel Dep. at 41:23—42:1 (Doc. 108 at 12), but

26
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 27 of 41

he could not “say that I came to the conclusion, based upon the differences
between the two reports, that [Sheriff Thompson] lied as opposed to hav[ing] been
reckless, negligent, or some other state of mind,” id. at 19:2—-5 (Doc. 108 at 6). He
agreed, however, that if he could “establish that a law enforcement officer was
untruthful, that’s something that the criminal defense lawyers like to develop to
defend their clients.” See id. at 19:23—20:7.
4. Did Counsel Reasonably Decide Not to Investigate?

Thompson’s omission of the fact the CI had methamphetamine on his person
or in his vehicle when he met the officers at the staging area does not immediately
affect the warrant application’s validity. The officers cleaned up the CI before
they sent him to Walsh’s house. Even if Thompson had revealed the CI’s
peccadillo, the warrant probably would have issued. A search warrant obtained by
presenting false information to a judge is invalid if the false information is material
to the judge’s finding of probable cause. See Franks v. Delaware, 438 U.S. 154,
171-72 (1978). But, by itself, Thompson’s omission of the CI’s baggage did not
even “make[] a substantial preliminary showing” that Thompson made a false
statement. Jd. at 155.

Still, the differences between Thompson’s warrant application and
subsequent report, on the one hand, and Heavrin’s report, on the other, raised

questions that should have interested Walsh’s defense attorney—dquestions not

27
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 28 of 41
about the CI, but about Thompson. The warrant application, after all, did not
depend on the Cl’s credibility. Thompson laid out facts to support an inference
that the CI was closely controlled the entire time. The warrant application
depended on Thompson’s veracity.

Heavrin said, “Schroder and I searched the interior cab” and “Birdsill
searched the bed of the truck.” Heavrin did not say Thompson searched either the
informant or the vehicle. Thompson said, “/ met with the informant and searched
him and his vehicle which were both free of any drugs and money.” Possibly
Thompson searched the informant and the truck before Heavrin arrived. In that
case, he might have been the officer who found the methamphetamine, and he
might reasonably want another search to make sure he did not miss anything. But
then why he would omit these facts from his application and report, and why
would he not want other officers to report they thoroughly searched everything
before the CI went to Walsh’s house? Possibly Thompson did not search the truck,
because Heavrin, Schroder, and Birdsill did. But then Thompson did not tell the
truth in the warrant application, because he said he searched the vehicle.

A reasonable defense attorney would want to know at least something more
about these apparent contradictions. Why did Thompson omit the CI’s baggage?
Did he omit anything else? Why did he tell Heavrin not to write a report? These

questions may have had innocent answers, but counsel did not follow up on them.

28
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 29 of 41

If trial counsel had failed to recognize the discrepancy between Thompson’s

and Heavrin’s reports, that would be problematic. The United States is unlikely to

waste its time prosecuting cases marred by glaring errors, so defense counsel must

be alert to merely potential errors.’ But whether an oversight would amount to

ineffective assistance does not matter. In his deposition, trial counsel plainly said

he did not overlook anything. He saw the discrepancy between Thompson’s and

Heavrin’s accounts. He contemplated a few different explanations, and not all of

them were innocent:

Heuwinkel:

Counsel:

Heuwinkel:

Counsel:

Heuwinkel:

Counsel:

So you read [Heavrin’s report] that it’s possible that one
of the officers brought this bag?

Oh, not necessarily. It could have been one of the other
officers searched the CI before Thompson searched him
and that other person may have gotten it from him, and
Thompson may have been accurate that Thompson
searched him, and when he searched him he was clean.

I see.

Those are possibilities. I’m not saying that’s what
happened, but those are— it’s just it is what it is.

Again, you didn’t do anything to investigate whether or
not he was in fact carrying drugs on him to the

controlled buy, correct?

No, for the reason I stated before; and that is, I didn’t

 

8 In deposition, trial counsel said, “I sure wish someone would have told me that DCI
had an ongoing investigation” into Sheriff Thompson. Counsel Dep. at 26:24—27:1 (Doc. 108 at
8). Expecting the United States to disclose all potential weaknesses in the government’s case is

unreasonable.

29
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 30 of 41

Heuwinkel:

Counsel:

Heuwinkel:

Counsel:

Heuwinkel:

Counsel:

Heuwinkel:

Counsel:

Heuwinkel:

Counsel:

Heuwinkel:

Counsel:

see it as a seminal fact—it didn’t surprise me, and I
didn’t see it as a seminal fact as it relates to finding a
probable cause for the search warrant.

Because you didn’t interview any of those officers at
any time, correct?

That’s correct—well, you said “because,” let me just
take the “because” off and just say I did not, as I’ve
stated.

You did not interview any of these people. But you
understood this as saying some cop there found these
drugs on a confidential informant, correct?

Most likely. Theoretically you might say, Oh, it was
found somewhere on the ground around, but given the
nature of the report, I think somebody would likely have
found the drugs on him at some time.

And again, you didn’t ask anybody whether that was in
fact true, you didn’t interview anybody to find out?

I think I’ve answered that.
The answer is no?

The answer is no.

Did you try to interview Sheriff Thompson?
No.
Did you try to interview Deputy Heavrin?

No.

30
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 31 of 41

Heuwinkel:

Counsel:

Heuwinkel:

Counsel:

Heuwinkel:

Counsel:

Heuwinkel:

Counsel:

Heuwinkel:

Counsel:

Did you try to interview any of the deputies operating
under Sheriff Thompson?

No.

Did you call the U.S. attorney and ask him, Hey, what’s
up with this Deputy Heavrin report?

No, I did not ask that question.

Did you ever interview any of the case agents, the
federal agents involved in the case?

No.

Did you have your investigators or ask your
investigators to do so?

No.
Do you know whether they did so?

I don’t believe so.

Counsel Dep. at 50:23—52:8 (Doc. 108 at 14) (emphases added), 29:13—25 (Doc.

108 at 9), 57:4—11 (Doc. 108 at 16).

Counsel believed Heavrin’s and Thompson’s descriptions “[b]oth . . .

indicate directly or indirectly that four different officers agreed that the CI went in

clean and came out dirty.” Counsel Dep. at 30:22—31:1 (Doc. 108 at 9) (emphasis

added). Neither Heavrin’s report nor Thompson’s application or report say

31
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 32 of 41

anything at all about what any other officer agreed or observed or thought or said.
Since no one else wrote a report, counsel could not know what anyone else
observed unless he asked.

As trial counsel contemplated the possibilities, he could have thought it was
likely that Sheriff Thompson did not know the CI showed up dirty. He could have
thought it was likely Thompson knew the CI was dirty but did not say so in the
warrant application because he did not think it was important. He could have
thought it was very unlikely albeit “possible that one of the officers brought this
bag” with methamphetamine in it to the controlled buy. But he could not
reasonably decide not to care whether the most unlikely possibility was true. All
the possibilities, even the likely ones, were speculative. That is why counsel had to
ask someone some questions.

“(Strategic choices made after less than complete investigation are
reasonable precisely to the extent that reasonable professional judgments support
the limitations on investigation.” Strickland, 466 U.S. at 690-91. What was the
reasonable professional judgment behind counsel’s decision not to follow up on
Heavrin’s report? It appears to be the fact that Walsh “did not deny these buys had
taken place.” Counsel Dep. at 55:7-8 (Doc. 108 at 15). If Walsh knew he sold
heroin to a CI on June 11, 2017, then counsel may have had a good enough reason

to believe he would not gain anything by further investigation of Thompson’s

32
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 33 of 41

warrant application.

But counsel’s deposition suggests Walsh did not know that. First, Walsh’s

wife was also charged with drug trafficking, and one of Walsh’s objectives was to

protect her. If she sold heroin to the CI on June 11, Walsh might not even have

known about it. Even if she did not sell anything, Walsh might have inferred she

did, because Thompson said the CI returned from the house with heroin.

Second, multiple CI’s were involved in the case. Walsh did not know who

they were:

Heuwinkel:

Counsel:

Heuwinkel:

Counsel:

Heuwinkel:

Counsel:

Bartleson:

Did [Walsh] ever ask you to investigate any of
the confidential informants in this case?

No.

Did you ever make any attempt to determine
who those confidential informants were?

In discussions with — I did have discussions
with Martin, and he was wondering who this
might be or who that might be, and we had
several of those discussions trying to place a
name to them.

Did you ever ask your investigator to find out
anything about the confidential informants?

No. I guess I need to put that in context as well.
Martin did not deny these buys had taken place.

... From your discussions with your client

33
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 34 of 41

during your representation of him prior to
sentencing and his change of plea, during that
process were you and he aware to whom these
distributions of methamphetamines were made?

Counsel: His own distributions?

Bartleson: Uh-huh.

Counsel: Yes. And again, I can’t pin it here, some were
identified sources, some were unidentified
sources. ... I can’t necessarily say okay, this

one he knew and that one he knew and he knew
who that one was. But yes, he was aware of the
different players involved and to whom he was
dealing.

His story changed several times throughout my
representation as to whether he was selling to
this person or that person was selling to him or
how much was being sold, whether he was on
the receiving end or he was on the selling end.
So there were some disputes about maybe some
amounts or maybe who this was as opposed to
who that was, but in general, no, he did not
dispute the activity.

Counsel Dep. at 54:20—-55:8 (Doc. 108 at 15), 80:14—81:2, 81:10-17 (Doc. 108 at
21-22).

Because Walsh sold methamphetamine to several people, he could not have
known whether the unidentified CI’s the United States relied on were competent —
witnesses. A person who does not traffic in drugs knows any CI accusing him of

drug trafficking is lying, regardless of who the CI is. But if a person knows he

34
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 35 of 41
(and/or his wife) sold methamphetamine to, say, three people, he cannot know
whether the prosecution has competent evidence against him until he knows who
the CI is.

Regarding “the fact that the CI showed up dirty,” trial counsel recalled he
“had at least several conversations with Mr. Whittaker [the prosecutor] about my
feeling that that may be an issue that we could use to Mr. Walsh’s advantage at
sentencing.” Counsel Dep. at 30:1-13 (Doc. 108 at 9); see also Sentencing Tr.
(Doc. 79) at 30:20—31:25. Because the CI reported seeing firearms in Walsh’s
residence, his or her credibility could have been an issue at sentencing. But the
dirty CI played almost no role in the United States’ case against Walsh. It relied
on other CI’s and on what it learned while executing the search of Walsh’s
residence to obtain the two-level enhancement for possession of a firearm. See
US.S.G. § 2D1.1(6)(1); Sentencing Tr. at 10:3-12:17 (prosecutor’s summary of
evidence to be offered), 13:4—35:10 (agent’s testimony). And, at any rate,
planning to question the CI’s credibility at sentencing could not reasonably explain
or justify counsel’s decision not to investigate Thompson’s warrant application or
the controlled buy.

5. Conclusion: Deficient Performance Prong
By March 6, 2018, counsel knew all he needed to know to make a

reasonable decision about further investigation. The 280-gram fruit of the search
35
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 36 of 41
warrant was the most incriminating and incontrovertible evidence against Walsh.
The controlled buy was the heart and soul of the warrant application. Apart from
the controlled buy, the application was ridiculously light. Only Thompson and
Heavrin wrote reports, so counsel could not have known what any other officer
actually saw unless he asked. The CI was described as a methamphetamine user,
but he returned with heroin. Although Thompson said he set up the buy with the
CI, he did not say what the CI intended to purchase or how much it would cost.
Multiple CI’s might testify against Walsh, and one was essential to the warrant
application, but counsel did not try to find out who they were. Not knowing what
happened at the controlled buy, not knowing who the CI’s were, with the plea
deadline more than a month away and trial nearly two months away, counsel
decided not to investigate.

The Court can perceive no strategic or tactical reason why, in view of the
discovery and the timing in the case, a criminal defense lawyer would do nothing
at all to investigate what happened at the controlled buy or who the unidentified
CI’s were. Counsel’s decision not to investigate any of the possibilities he says he
contemplated was unreasonable.

B. Prejudice

To meet the second, prejudice prong of the Strickland test, Walsh must show

“a reasonable probability that, but for counsel’s unprofessional errors, the result of

36
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 37 of 41
the proceeding would have been different.” Strickland, 466 U.S. at 694. “A
reasonable probability is a probability sufficient to undermine confidence in the
outcome.” Jd. It is Jess than a preponderance of the evidence, see id., but it must
be substantial and not merely conceivable, see Harrington v. Richter, 562 U.S. 86,
112 (2011).

The record contains ample evidence of prejudice. On March 16, 2018, when
a defense investigator might have asked questions, Deputy Heavrin answered
questions from investigators with the Montana Department of Justice’s Division of
Criminal Investigation. Heavrin said that Thompson interrupted Heavrin and
Schroder’s handling of the evidence from the controlled buy and told them he
would take care of it. See Heavrin Interview (Doc. 112) at 20. Thompson’s report
stated that the heroin “was secured into locked storage and placed into MCSO
evidence.” MCSO Case Report (Doc. 83) at 8-9. But, Heavrin said, the evidence
disappeared:

[S]omehow there they noticed that I got photographs here and nothing

is correlated with them, there’s no narrative about it, there’s no

documentation other than my pictures of this evidence and it’s not

entered or tagged with an evidence number and the location of where

it’s at is, it’s unknown.
Heavrin Interview (Doc. 112) at 22; see also, e.g., Fortner Interview (Doc. 104-7)

at 8-9.

Thompson’s failure to mention that the CI showed up dirty, Heavrin’s

37
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 38 of 41
statements that Thompson told him not to write a narrative on the controlled buy,
and the subsequent disappearance of the evidence suggest not only further
dishonesty but also premeditated evidence-tampering on Thompson’s part. This
was not the only occasion when Thompson disrupted normal evidence-handling
procedures in the Madison County evidence room. See, e.g., Hilyard Report (Doc.
111) at 7 paras. 2, 3 (noting that Thompson recharacterized evidence technician’s
log by changing description of an exhibit from “white substance” to “ashes from
[funeral] urn” without technician’s knowledge). Based on interviews of Deputy
Birdsill, Chaplain Luksha, and Thompson, it is possible Thompson alone had eyes
on the CI at Walsh’s home. See Birdsill Interview (Doc. 114) at 11-13; Luksha
Interview (Doc. 115) at 14-15; Thompson Interview (Doc. 113) at 13-15.°

Thompson frequently used passive voice throughout his application and
report. Passive voice can create the impression—an impression defense counsel
believed—that several officers all saw the same thing. But looking for
Thompson’s uses of first-person active voice demonstrates how central his veracity

actually was to the case against Walsh:

 

> A jury later found, beyond reasonable doubt, that Thompson “canceled” an outstanding
warrant for the CI’s arrest—something he did not have authority to do. See Aff. in Supp., State
v. Thompson, No. DC-29-2018-20 (Mont. Fifth Jud. Dist. Nov. 5, 2018) (Doc. 82-8) at 5. This
occurred in November 2017, after the search of Walsh’s home, while state charges were pending
against him, and before his federal indictment.
38
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 39 of 41

I had the informant make contact with Walsh'®.... I met with the

informant and searched him and his vehicle which were both free of

any drugs and money.!'! ... I was in the football field across from

Walsh’s place. . . . in the grandstands!” ... [The CI] parked his

vehicle out front, I could see where he parked.” . . . I could see him

go in the front door.'* . . . I brought it [i.e., the informant’s heroin]

back [to the Sheriff’s Office].'° ... During [execution of] the search

[warrant], I found in the clothes basket in the hallway, under some

clothing, a cigar box containing 4 bags of a crystalline substance that

field tested positive for methamphetamine.'®

So far as the Court can tell from the existing record of the case, no other
officer could corroborate any of these statements.

The Court has no confidence in the outcome of the proceedings against
Walsh. Had counsel asked any questions of any officer about the controlled buy,
there is a reasonable probability he would have uncovered support for a motion
under Franks v. Delaware, 438 U.S. 154, 155-56 (1978), and/or Walsh would not
have been convicted.

C. Conclusion: Ineffective Assistance of Counsel

In view of Sheriff Thompson’s prominent role in the case, trial counsel

prejudiced Walsh by unreasonably failing to investigate possibilities counsel

 

10 MCSO Case Report (Doc. 83) at 8 para. 5.
11 Id.

'2 Thompson Interview (Doc. 113) at 14.

13 Id. at 20.

14 Id.

'5 Id. at 24.

'6 MCSO Case Report (Doc. 83) at 10 para. 2.
39
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 40 of 41
himself recognized when he reviewed discovery. The conviction is dirtier than the
CI. Questions remain about what actually happened, but the answers should be
developed in the criminal case, where the burden of proof will be appropriately
allocated between Walsh and the United States. Because Walsh proves he is

entitled to relief under 28 U.S.C. § 2255, his motion for discovery is moot.

Accordingly, IT IS ORDERED:

1. Walsh’s motion to vacate, set aside, or correct the sentence under 28
U.S.C. § 2255 (Docs. 71, 82) is GRANTED. Walsh’s motion to conduct
discovery (Doc. 87) is DENIED AS MOOT.

2. The Judgment of August 22, 2018 (Doc. 65), is VACATED. Walsh will
remain in pretrial custody pending a detention hearing upon his return to this
District.

3. The United States Marshals Service will promptly transport Walsh to the
District of Montana and must notify chambers when Walsh arrives.

4. Ryan Heuwinkel’s appointment as habeas counsel is TERMINATED
and Heuwinkel is APPOINTED to represent Walsh in the criminal case. See 18
U.S.C. § 3006A(a)(1).

5. Trial on the Indictment (Doc. 1) will be set by separate Order after Walsh

arrives in this District. The speedy trial clock, however, starts as of the date of this

40
Case 2:17-cr-00023-DLC Document 125 Filed 06/11/20 Page 41 of 41

Order. See 18 U.S.C. § 3161(d)(2).

wh
DATED this 4 day of June, 2020.

hes Ub

Dana L. Christensen, Chief Judge
United States District Court

ce: USMS
CJA Supervising Att’y

41
